Case: 19-10626      Document: 00515514983         Page: 1    Date Filed: 08/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-10626                             August 4, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
DENNIS BOYLE,

                                                 Petitioner-Appellant

v.

WARDEN WILSON,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CV-327


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dennis Boyle, federal prisoner # 75596-097, appeals the dismissal for
lack of subject matter jurisdiction of his 28 U.S.C. § 2241 petition challenging
the constitutionality of certain Bureau of Prisons program statements that
restrict his ability to use the prison’s electronic messaging system. The district
court held that Boyle’s challenge was to the conditions of his confinement and,
as such, it was not cognizable on § 2241 review. We review de novo the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10626    Document: 00515514983     Page: 2   Date Filed: 08/04/2020


                                     19-10626

court’s dismissal of the § 2241 petition on the pleadings. See Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000).
      A § 2241 habeas petition is the proper procedural vehicle for challenging
an action that “directly implicates the duration of” a prisoner’s confinement.
Davis v. Fechtel, 150 F.3d 486, 487, 490 (5th Cir. 1998). It is not, however, the
proper procedural vehicle for claims, such as Boyle’s, regarding the conditions
of confinement. See id. at 490; Carson v. Johnson, 112 F.3d 818, 820-21 (5th
Cir. 1997). Boyle therefore has shown no error on the part of the district court.
See Pack, 218 F.3d at 451.
      AFFIRMED.




                                        2